     Case 2:20-cv-02355-GMN-NJK Document 18 Filed 03/23/21 Page 1 of 2




     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Lindsay D. Robbins, Esq.
 3   Nevada Bar No. 13474
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 6   Attorneys for Plaintiff, Deutsche Bank National Trust Company as Trustee on Behalf of Morgan
 7   Stanley ABS Capital I Inc. Trust 2006-HE5, Mortgage Pass-Through Certificates, Series 2006-
     HE5
 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     DEUTSCHE BANK NATIONAL TRUST                       Case No.: 2:20-cv-02355-GMN-NJK
11   COMPANY AS TRUSTEE ON BEHALF OF
     MORGAN STANLEY ABS CAPITAL I INC.
12   TRUST 2006-HE5, MORTGAGE PASS-                     STIPULATION AND ORDER TO
     THROUGH CERTIFICATES, SERIES 2006-                 EXTEND TIME PERIOD TO
13
     HE5,                                               RESPOND TO MOTIONS TO DISMISS
14                                                      [ECF Nos. 15-16]
                            Plaintiff,
15          vs.                                         [First Request]
16   FIDELITY NATIONAL TITLE GROUP, INC.;
17   FIDELITY NATIONAL TITLE INSURANCE
     COMPANY; DOE INDIVIDUALS I through
18   X; and ROE CORPORATIONS XI through
     XX, inclusive,
19
                            Defendants.
20
21
22          Plaintiff, Deutsche Bank National Trust Company as Trustee on Behalf of Morgan
23   Stanley ABS Capital I Inc. Trust 2006-HE5, Mortgage Pass-Through Certificates, Series 2006-
24   HE5 (“Deutsche Bank”), Specially-Appearing Defendant Fidelity National Title Group, Inc. and
25   Defendant Fidelity National Title Insurance Company (“Defendants”) (collectively, the
26   “Parties”), by and through their counsel of record, hereby stipulate and agree as follows:
27      1. On December 28, 2020, Deutsche Bank filed its Complaint in Eighth Judicial District
28          Court, Case No. A-20-827037-C [ECF No. 1-1].



                                                Page 1 of 2
     Case 2:20-cv-02355-GMN-NJK Document 18 Filed 03/23/21 Page 2 of 2




 1      2. On December 30, 2020, Fidelity National Title Insurance Company and Fidelity
 2         National Title Group, Inc. filed their Petition for Removal to this Court [ECF No. 1].
 3      3. On March 9, 2021, Fidelity National Title Insurance Company and Fidelity National
 4         Title Group, Inc. each filed a Motion to Dismiss [ECF No. 15-16].
 5      4. Deutsche Bank’s deadline to respond to Defendants’ Motions to Dismiss is currently
 6         March 23, 2021.
 7      5. Deutsche Bank’s counsel is requesting an extension until April 23, 2021, to file its
 8         response to the pending Motions to Dismiss.
 9      6. This extension is requested to allow the Parties additional time to discuss a stay of
10         litigation pending a related appeal to the Ninth Circuit, which would conserve judicial
11         resources in this case.
12      7. Counsel for Defendants does not oppose the requested extension;
13      8. This is the first request for an extension which is made in good faith and not for
14         purposes of delay.
15         IT IS SO STIPULATED.
16    DATED this 23rd day of March, 2021.            DATED this 23rd day of March, 2021.

17    WRIGHT, FINLAY & ZAK, LLP                      SINCLAIR BRAUN LLP
18
      /s/ Lindsay D. Robbins                         /s/ Kevin Sinclair
19    Lindsay D. Robbins, Esq.                       Kevin Sinclair, Esq.
      Nevada Bar No. 13474                           Nevada Bar No. 12277
20    7785 W. Sahara Ave., Suite 200                 16501 Venture Boulevard, Suite 400
21    Las Vegas, NV 89117                            Encino, California 91436
      Attorneys for Plaintiff, Deutsche Bank         Attorneys for Defendants, Fidelity National
22    National Trust Company as Trustee on Behalf    Title Group, Inc. and Fidelity National Title
      of Morgan Stanley ABS Capital I Inc. Trust     Insurance Company
23    2006-HE5, Mortgage Pass-Through
24    Certificates, Series 2006-HE5
                                                      IT IS SO ORDERED.
25
                                                                 23 day of March, 2021.
                                                      Dated this ____
26
27
28                                                    ___________________________
                                                      Gloria M. Navarro, District Judge
                                                      UNITED STATES DISTRICT COURT

                                               Page 2 of 2
